IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TYRONE WOODSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5630

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 21, 2017.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Jeffrey E. Lewis, Criminal Conflict & Civil Regional Counsel, and Michael J. Titus,
Assistant Regional Conflict Counsel, Tallahassee. Tyrone Woodson, pro se, for
Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      In this Anders appeal, we affirm the judgment and sentence in all respects but

one. We reverse the imposition of a $1,050 fine and a $52.50 surcharge, neither of
which was pronounced at the sentencing hearing. See Nix v. State, 84 So. 3d 424

(Fla. 1st DCA 2012); Williams v. State, 82 So. 3d 186 (Fla. 1st DCA 2012). As in

Nix, “[o]n remand, the trial court may reimpose the fine and surcharge after

providing notice to Appellant and following the proper procedure.” 84 So. 3d at 426.

      AFFIRMED IN PART, REVERSED IN PART, and REMANDED.

ROBERTS, C.J., and JAY and WINSOR, JJ., CONCUR.




                                         2